Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


  Claim(s) 15, 16, 18, 19, and 20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Xu (US 2019/0277455).
Regarding claim 15.
Xu teaches a light emitting device comprising: 
a plurality of semiconductor light emitting diode structures (29) arranged in an ordered array (fig 2), each semiconductor light emitting diode structure comprising a first surface, an oppositely positioned second surface, and side surfaces connecting the first and second surfaces (fig 1) (paragraph 20-23); 
a plurality of phosphor pixels (12) each comprising a first surface, an oppositely positioned second surface (fig 1), and side surfaces perpendicular with and connecting the first and second surfaces, each phosphor pixel (12) having its second surface attached to the first surface of a corresponding semiconductor light emitting diode structure (11) (fig 1)(paragraph 22-24); and a plurality of optical elements (13) each comprising a first surface, an opposite positioned second surface, and side surfaces connecting the first and second surfaces (fig 4), each optical element having its second surface attached to the first surface of a corresponding phosphor pixel (12), its second surface patterned to affect light transmitted from the phosphor pixel (12) through the optical element (fig 1) (paragraph 26-30), and its side surfaces aligned with corresponding side surfaces of the phosphor pixel (12) and with corresponding side surfaces of the light emitting diode structure(fig 1,4,5) (paragraph 30-32).  

 
    PNG
    media_image1.png
    391
    402
    media_image1.png
    Greyscale

  Regarding claim 16.
Xu teaches the second surface of each optical element (13) is patterned to form a lens (fig 1,4) (paragraph 20).
Regarding claim 18.
Xu teaches the second surface of each optical element is patterned to enhance light extraction from the phosphor pixel (paragraph 20).
 Regarding claim 19.
Xu teaches the second surface of each optical element is patterned to scatter light so it appears white under white light illumination when the corresponding semiconductor light emitting diode structure is not operating (fig 20).
Regarding claim 20.
Xu teaches the optical element (13) is made from transparent glass (paragraph 20) (fig 1). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim(s) 1, 2, 4, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702).
Regarding claim 1.
Xu teaches a light emitting device comprising: 
a plurality of semiconductor light emitting diode structures (10) arranged in an array (26) (fig 2,5), each semiconductor light emitting diode structure comprising a first surface, an oppositely positioned second surface, and side surfaces connecting the first and second surfaces (fig 1) (paragraph 20-23); a plurality of phosphor pixels (12) each comprising a first surface, an oppositely positioned second surface, and side surfaces connecting the first and second surfaces (fig 1) (paragraph 23), each phosphor pixel having its second surface attached to the first surface of a corresponding semiconductor light emitting diode structure (11) (fig 1), each phosphor pixel having a thickness of about 20 microns to about 500 microns (paragraph 22) perpendicular to the first surface of the semiconductor light emitting diode structure and a longest dimension parallel to a plane of the array (fig 1,5), adjacent phosphor pixels spaced apart from each other by a distance of about 5 microns to about 200 microns measured parallel to the plane of the array (paragraph 30); and a plurality of optical elements (13) each comprising a first surface, an opposite positioned second surface (13), and side surfaces (33) connecting the first and second surfaces, each optical element having its second surface attached to the first surface of a corresponding phosphor pixel (12), its side surfaces aligned with corresponding side surfaces of the phosphor pixel (fig 2,4) (paragraph 26-31), and a thickness of about 5 microns to about 50 microns perpendicular to the first surface of the phosphor pixel (fig 4)(paragraph 32).   

    PNG
    media_image2.png
    491
    973
    media_image2.png
    Greyscale

   Xu does not teach the width of the device.
Bower teaches an LED device that has a longest dimension of 5 to 200 microns (paragraph 54,55)
It would have been obvious to one of ordinary skill in the art for the device to have a longest dimension of 5 to 200 microns to provide power efficiency and performance uniformity in the production of light in a simple and robust structure made with fewer parts (Bower paragraph 12).
 Regarding claim 2.
Xu teaches each optical element is patterned to form a lens (13) (paragraph 20)
 Regarding claim 4.
Xu teaches the second surface of each optical element is patterned to enhance light extraction from the phosphor pixel (paragraph 20).
Regarding claim 5.
Xu teaches the second surface of each optical element is patterned to scatter light so it appears white under white light illumination when the corresponding semiconductor light emitting diode structure is not operating (fig 20).
Regarding claim 6.
Xu teaches each optical element is formed from a transparent or colored glass (paragraph 23).
Regarding claim 8.
Xu teaches each optical element is formed from a material that is translucent under white light illumination (fig 1) (paragraph 20).
 Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 1 and further in view of Sweegers (US 2017/0317251).
Regarding claim 3.
Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach a Fresnel lens.
Sweegers teaches using a Fresnel lens (paragraph 56-57).
It would have been obvious to one of ordinary skill in the art to use a fresnel lens because a large aperture and short focal length are achievable with significantly reduced mass and thickness, and fresnel structures may be made significantly thinner in comparison with conventional lens counterparts (paragraph 57).
 Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 1 and further in view of Sweegers (US 2017/0317251).
Regarding claim 7.
Xu in view of Bower teaches elements of the claimed invention above.
Xu teaches titanium dioxide between adjacent pixels (paragraph 29)
Xu in view of Bower does not teach a TiO2 in silicone.
Sweegers teaches TiO2 particles embedded in silicone (42) disposed between adjacent phosphor pixels (paragraph 93) (fig 7e)
It would have been obvious to one of ordinary skill in the art to suspend titanium dioxide in silicon because silicone is a stable, transparent, insulating, and oxygen permeable material.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 1 and further in view of McRae (US 2015/0162507).
Regarding claim 9
 Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach a crystalline lens
 McRae teaches forming a lens of a crystalline material (paragraph 38)
It would have been obvious to one of ordinary skill in the art to form the lens of a crystalline material to enhance the scattering of blue light through the lens matric (paragraph 16)
 Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 1 and further in view of Maaskant (US 2015/0179904).
Regarding claim 10.
 Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach a dichroic filter
Maaskant teaches providing a dichroic filter (120) over an LED (paragraph 80-82).
 It would have been obvious to one of ordinary skill in the art to provide a dichroic filter in order to improve light output from the light emitter (paragraph 53)
 Regarding claim 12.
 Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach a dichroic filter
Maaskant teaches providing a polarizing element (120) over an LED (paragraph 80-82).
 It would have been obvious to one of ordinary skill in the art to provide a dichroic filter in order to modify the polarization of the emitted light (paragraph 82)
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 1 and further in view of Sweegers (US 2017/0317251).
Regarding claim 14
 Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach air pockets.
Sweegers teaches providing an air gap (24) between the phosphor pixel (20) and the optical element (16) (fig 6) (paragraph 77-80).
It would have been obvious to one of ordinary skill in the art to pride an air gap because for a package including such an air gap, the beam generated has a comparatively narrower profile than that generated by a package not including an air gap (Sweegers paragraph 79).  
  Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 15 and further in view of Chen (US 2010/0123386).
Regarding claim 11
Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach oxygen permeability.
Chen teaches forming the optical element of silicone (paragraph 104) a material that has a particularly high oxygen permeability
 It would have been obvious to one of ordinary skill in the art to form the lens of silicone because the refractive index will bend light and because the oxygen permeating through the structure will stabilize material of the diode.
 Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) as applied to claim 15 and further in view of Yan (US 2015/0236227).
Regarding claim 21.
 Xu teaches elements of the claimed invention above.
Xu does not teach the composition of the optical element is colored
Yan teaches forming lenses of colored glass (paragraph 140).
It would have been obvious to one of ordinary skill in the art to form the lens of glass because the refractive index will bend light in such away as to permit the formation of a lens (paragraph 140).
Regarding claim 22.
Yan teaches forming the optical element of silicone (paragraph 140) a material that has a particularly high oxygen permeability
 It would have been obvious to one of ordinary skill in the art to form the lens of silicone because the refractive index will bend light and because the oxygen permeating through the structure will stabilize material of the diode.
 Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) as applied to claim 15 and further in view of Chen (US 2010/0123386).
Regarding claim 20.
Xu teaches elements of the claimed invention above.
Xu does not teach the composition of the optical element
Chen teaches forming lenses of transparent glass (paragraph 104).
It would have been obvious to one of ordinary skill in the art to form the lens of glass because the refractive index will bend light in such away as to permit the formation of a lens (paragraph 140).
Regarding claim 22.
Chen teaches forming the optical element of silicone (paragraph 104) a material that has a particularly high oxygen permeability
 It would have been obvious to one of ordinary skill in the art to form the lens of silicone because the refractive index will bend light and because the oxygen permeating through the structure will stabilize material of the diode. 
 Conclusion
 Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. 
The applicant argues that the prior art does not teach optical element has a thickness of 5 microns to about 50 microns.
The applicant will note that figure 4 shows optical element (13) has a thickness between 5 microns and 50 microns. 
    PNG
    media_image3.png
    494
    973
    media_image3.png
    Greyscale

 A structure having a curved side surface that intercepts with the underlying surface and has a thickness greater than 50 microns must have portion that ranges in thickness from 5 microns to 50 microns.
The applicant provides no reasoning as to why the surface that clearly passes through a range from 5 microns to 50 microns would not comprise said range. 
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817